DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “R and L (fig. 1).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both a plunger rod (fig. 1) and a bale forming channel (fig. 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
In claim 1, line 12, “transver” should be changed to -- transverse --.
In claim 1, line 14, “bale” should be changed to -- baler --.
In claim 13, line 4, “transver” should be changed to -- transverse --.
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not describe the pressure influence mechanism comprises a lever because paragraph 55 of the specification discloses the pressure influence mechanism and the lever are two separated components. The lever (28) is not part of the pressure influence mechanism (26). Therefore, it is unclear of how one would make the baler based on this claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 12, there is no antecedent bases for the limitations, “the propelling movement (lines 12-13, this limitation is also in claims 4, 8, and 13)”, “the moment (line 17)”, and “the propelling (line 17)” in the claim.
Regarding claim 2, line 2, there is no antecedent basis for “the density” in the claim.
Regarding claim 4, the limitation, “each of the at least one movable wall (lines 1-2) (emphasis added)” is indefinite because there is only one wall being claimed. For the purpose of examination, this limitation is treated as one movable wall being claimed. 
Regarding claim 4, line 6, there is no antecedent basis for “the position” in the claim.
Regarding claim 5, line 6, there is no antecedent basis for “the hydraulic actuators” in the claim because there is one hydraulic actuator from one movable wall being claimed in claim 4.
Regarding claim 5, line 2, there is no antecedent basis for “the hydraulic pressure” in the claim.
Regarding claim 6, line 1, there is no antecedent basis for “the hydraulic actuators” in the claim because there is one hydraulic actuator from one movable wall being claimed in claim 4.
Regarding claim 8, line 2, there is no antecedent bases for the limitations, “the moment” and “the density” in the claim.
Regarding claim 9, line 2, the limitation, “each of the at least one movable wall (emphasis added)” is indefinite because there is only one wall being claimed. For the purpose of examination, this limitation is treated as one movable wall being claimed. 
Regarding claim 13, the limitation, “each of the at least one movable wall (lines 1-2) (emphasis added)” is indefinite because there is only one wall being claimed. 
Regarding claim 13, line 6, there is no antecedent basis for “the position” in the claim.
Regarding claim 13, lines 7-8, the limitation, “each of the at least one movable wall (emphasis added)” is indefinite because there is only one wall being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Leupe et al. (hereinafter “Leupe”) (EP 0 908 089 A1).
Regarding claim 1, as best understood, Leupe disclose an agricultural baler (10) comprising:
a baling chamber (18); and 
a pre-compression chamber (16) configured to gather crop material and to periodically form a slice of the crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber (see para. 18),
wherein the baling chamber (18) comprises:
a plunger (24) provided for reciprocally moving in the baling chamber (see para. 19), the reciprocal movement having a power movement (see “pushes” in para. 19, line 6) and a retraction movement (i.e. an opposite direction of the direction of the power movement) wherein in use, during the power movement, slices of the crop material are compressed into a bale and the bale is pushed through the baling chamber (see para. 19); 
at least one movable wall (30) for exercising a compression force to the crop material in a direction substantially transverse to the reciprocal movement (see para. 20) so that, in use, the at least one movable wall provides a counter pressure for the reciprocal movement through the baling chamber of the baler (para. 20); and
a controller configured to influence the compression force at a predetermined moment of the power movement to reduce the counter pressure, wherein the predetermined moment is related to a moment where the power movement initiates a propelling through the baling chamber of the bale (see para. 46).
Regarding claim 2, the agricultural baler according to claim 1, wherein the predetermined moment is related to a moment where a density of the slices of crop material into the bale reaches a predetermined value (see para. 8, 40, and 46-49).
Regarding claim 3, the agricultural baler according to claim 1, wherein the compression force of the movable wall is influenced by reducing the compression force over a predetermined limited period of time with a predetermined limited compression reduction (see “deactivated” in para. 46, which disclose that compression force of the movable wall (30) is reduced).
Regarding claim 4, the agricultural baler according to claim 1, wherein the at least one movable wall (30) comprises a hydraulic actuator (31) for moving at least one wall, wherein the controller controls the hydraulic actuator: for compressing the crop material in the direction transverse to the reciprocate movement (para. 20, lines 3-6); and for influencing a position of the at least one movable wall (para. 20, the first 3 lines).
Regarding claim 5, the agricultural baler according to claim 4, wherein the hydraulic actuator comprises a release mechanism (see fig. 4) to reduce the hydraulic pressure on the actuator thereby reducing the compression force and reducing the counter pressure, the release mechanism being operationally connected to the controller (see “deactivated” in para. 46, lines 11-13).
Regarding claim 6, the agricultural baler according to claim 5, wherein the hydraulic actuator further comprises a restore mechanism (fig. 4) to restore the hydraulic pressure on the actuator at a predetermined time after the pressure is released via the release mechanism to increase the compression force and restore the counter pressure, the restore mechanism being operationally connected to the controller (see para. 46, lines 13-16).
Regarding claim 7, the agricultural baler according to claim 6, wherein the restore mechanism and the release mechanism are cooperatively dimensioned such that a reduction of hydraulic pressure of the release mechanism can be compensated by a restoration of hydraulic pressure by the restore mechanism (see para. 46-49 and fig. 4).
Regarding claim 8, the agricultural baler according to claim 5, wherein the predetermined moment is related to a moment where a density of the slices of crop material into the bale reaches a predetermined value, and wherein the controller is configured to activate the release mechanism when the bale reaches the predetermined density and to activate the restore mechanism after the bale has started a propelling movement (see para. 46-49).
Regarding claim 9, the agricultural baler according to claim 1, wherein a pressure influencing mechanism (fig. 4 and cylinders 31) is provided for the at least one movable wall to influence the pressure exerted by the at least one wall.
Regarding claim 10, the agricultural baler according to claim 9, wherein each pressure influencing mechanism comprises an actuator (31) adapted for temporally releasing pressure exerted by the at least one wall (see “deactivated” in para. 46). 
Regarding claim 11, the agricultural baler according to claim 10, wherein each actuator (31) is an electric, pneumatic, or hydraulic actuator (see “hydraulic” in para. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leupe in view of Verhaeghe et al. (hereinafter “Verhaeghe”) (US 2016/0120129 A1).
Leupe discloses the invention substantially as claimed as set forth above. Leupe discloses the pressure influencing mechanism for moving the movable wall as set forth above. Leupe does not disclose the pressure influencing mechanism comprises a lever. Verhaeghe discloses a baler (10) comprising a pressure influencing mechanism (54 and vertical actuator on the side of the baler) for moving a movable wall (52), wherein the pressure influence mechanism comprises a lever (54) attached to the movable wall (52) for moving the movable wall. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure influence mechanism of Leupe with a lever attached to the movable wall, as taught by Verhaeghe, in order to provide a connection between the actuator and the movable wall for moving the wall up and down.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable because the art of record, considered alone or in combination, neither anticipates nor renders obvious “wherein the pressure influence mechanism is provided between the at least one moveable wall and its hydraulic actuator”, in combination with the rest of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show balers having an adjustable bale chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 19, 2022